DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Preliminary Amendment
All pending claims 13-27 filed May 15, 2020 were examined in this preliminary amendment. Claims 1-12 were canceled.
Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 13-27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without adding significantly more. The claim recites an abstract idea. This judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. If the claim 
Certain Methods of Organizing Human Activity include: 
Fundamental economic principles or practices, 
Commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations), and 
Managing personal behavior or relationships or interaction between people (including social activities, teaching and following rules or instructions).
Mathematical Concepts
Mathematical relationships
Mathematical formulas
Mathematical calculations
Mental Processes
Concepts performed in the human mind (including an observation, evaluation, judgement, opinion)
Step 1
In the instant case, claim 24 is directed to a process. 
Step 2A Revised (First Prong)
Determine whether Claim 24 is directed to a judicial exception. Claim 24 is representative of claims 13-23 and 25-27. 
Elements of an abstract idea are underlined:
Claim 24. (new) A method comprising:
determining a position associated with an electronic user device;
retrieving information from a database regarding retailers of aerosol generating consumables, wherein the retrieved information includes at least a position of the retailers;
determining a plurality of distances between the position associated with the electronic user device and the respective positions of the retailers; and
displaying information related to at least one of the retailers on a display of the electronic user device.

The claim as a whole executes a method that is directed to an abstract idea comprising processes that can be executed by a human utilizing mental processes while following a procedure that organizes human activity. For example, a user may be standing on a street corner with an advertiser’s telephone directory in hand and in view of one or more retailers.
Step 2A (Second Prong)
Integration into a practical application:
a) requires an additional element or a combination of elements in the claim to apply, rely on, or use the judicial exception in a manger that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception; and 
b) uses the considerations laid out by the Supreme Court and the Federal Circuit to evaluate whether the judicial exception is integrated into a practical application.
Limitations that are indicative of integration into a practical application comprise:
Improvements to the functioning of a computer, or to any other technology or technical field, see MPEP 2106.05(a) formerly considered under Step 2B.
No evidence of an improvement to the functioning of a computer, or to any other technology or technical field.
Applying the judicial exception with, or by use of, a particular machine, see MPEP 2106.05(b); formerly considered under Step 2B.
No evidence exists in the instant specification or claims of a particular machine.
Effecting a transformation or reduction of a particular article to a different state or thing, see MPEP 2106.05(c) formerly considered under step 2B.
No evidence exists of a transformation or reduction of a particular article to a different state or thing.
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception, see MPEP2106.05(e), formerly considered under step 2B, and Vanda Memo.
The claim does not go beyond generally linking the use of the judicial exception to a particular technological environment, e.g. processor. 
Limitations that are not indicative of integrations into a practical application comprise:
Adding the words “apply it” (or an equivalent) with the judicial exceptions, or mere instructions to implement an abstract ideal on a computer, or merely uses a computer as tool to perform an abstract idea, see MPEP 2106.05(f), formerly considered under step 2B.
Adding insignificant extra-solution activity to the judicial exception, see MPEP 2106.05(g), formerly considered under step 2B.
Generally linking the use of the judicial exception to a particular technological environment or field of use, see MPEP 2106.05(h) formerly considered under step 2B.
The claims and instant specification generally link the use of the judicial exception to a particular technological environment or field of use, e.g. database
Computing elements are in italics:
Claim 24. (new) A method comprising:
determining a position associated with an electronic user device;
retrieving information from a database regarding retailers of aerosol generating consumables, wherein the retrieved information includes at least a position of the retailers;
determining a plurality of distances between the position associated with the electronic user device and the respective positions of the retailers; and
displaying information related to at least one of the retailers on a display of the electronic user device.

The claim as a whole executes a method that is directed to an abstract idea comprising processes that can be executed by a human utilizing mental processes and conventional use of computing system to follow a procedure for organizing human activity. 
Step 2B (Revised)
In Step 2B, evaluate whether the claim recites additional elements that amount to an inventive concept (aka “significantly more”) than the recited judicial exception. When taken in combination together, does subject matter offer substantially more than the sum of the functions of the steps when each is taken alone?
If the claim as a whole amounts to significantly more than the exception itself (there is an inventive concept in the claim), the claim is eligible.
If the claim as a whole does not amount to significantly more (there is no inventive concept in the claim), the claim is ineligible.
Another consideration when determining whether a claim integrates the judicial exception into a practical application in Step 2A Prong Two or recites significantly more in Step 2B is whether the additional elements add more than insignificant extra-solution activity to the judicial exception. The term "extra-solution activity" can be understood as activities incidental to the primary process or product that are merely a nominal or tangential addition to the claim. Extra-solution activity includes both pre-solution and post-solution activity. An example of pre-solution activity is a step of gathering data for use in a claimed process, e.g., a step of obtaining information about credit card transactions, which is recited as part of a claimed process of analyzing and manipulating the gathered information by a series of steps in order to detect whether the transactions were fraudulent. An example of post-solution activity is an element that is not integrated into the claim as a whole, e.g., a printer that is used to output a report of fraudulent transactions, which is recited in a claim to a computer programmed to analyze and manipulate information about credit card transactions in order to detect whether the transactions were fraudulent. 
Additional elements are bounded by “quotation” marks that may add significantly more to the abstract idea:
Claim 24. (new) A method comprising:
determining a position associated with an electronic user device;
retrieving information from a database regarding retailers of aerosol generating consumables, wherein the retrieved information includes at least a position of the retailers;
determining a plurality of distances between the position associated with the electronic user device and the respective positions of the retailers; and
“displaying information related to at least one of the retailers on a display of the electronic user device”.

The claim, when viewed as a whole, relies on conventional computer processing functions (receiving data, formatting storing data, retrieving data, manipulating data, calculating, searching data) that courts have routinely found insignificant to transform an abstract idea into a patent-eligible invention. See Alice, 134 S. Ct. at 2360. Displaying information related to a least on the retailers amounts to nothing significantly more than an instruction to implement the abstract idea across a generic computer network which is not enough to transform an abstract idea into a patent-eligible invention.
The elements of the instant method steps do not offer substantially more than the sum of the functions of the steps when each is taken alone. That is, the steps involved in the recited process undertake their roles in performance of their activities according to their generic functionalities which are well-understood, routine and conventional. The elements together execute in routinely and conventionally accepted coordinated manners and interact with their partner elements to achieve an overall outcome which, similarly, is merely the combined and coordinated execution of generic computer functionalities which are well-understood, routine and conventional activities previously known to the industry.
Claims 13-27 recite processes that can be executed by a human utilizing mental processes with conventional computing devices while following a procedure dependent upon human activity. This judicial exception is not integrated into a practical application because generically recited computer elements do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer. The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements store and retrieve information in memory and manipulate data which are well-understood, routine, conventional computer functions as recognized by the court decisions listed in MPEP 2106.05(d).
Conclusion
Accordingly, the examiner concludes that there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 13-15 and 19-27 are rejected under 35 USC 102(a)(1) as being anticipated by Wright, US 9,747,627.
Wright teaches all the limitations of claims 13-15 and 19-27. In Wright see at least:
(underlined art text is for reader convenience and emphasis)
Regarding claim 13:  (new) A system comprising:
a positioning module configured to determine a position associated with an electronic user device;
(Wright: 19) … It should be appreciated that although a user-seller transaction is illustrated in this embodiment, the system may also be applicable to user-user, seller-seller and/or seller-user transactions. In some embodiments, any user may be a seller or a buyer.
(Wright: 30) In block 204, user 102 may turn on the transaction application and view one or more offers by sellers in the proximity of user 102 listing their inventories. According to one or more embodiments, user 102 may be in the proximity of one or more sellers, for example, when user 102 comes within a certain distance, area or radius of the sellers, or when user 102 is within a certain standard wireless communication technology range such as a hotspot WiFi, BLUETOOTH range, or the like. For example, an appropriate proximity may be when user 102 comes within a radius of a seller set at approximately 100 yards, 500 yards, 1000 yards, etc., or when user 102 is standing in the vicinity, or in front of the sellers' location.
(Wright: 40) By having each user device search and quickly upload entries regarding items and/or services for sale, a network is allowed to build in a geo location, which may be larger than, for example, a normal WIFI Access Point. As users walk around, the lists may get more unique sellers with general GPS location. 
a data storage unit configured to store information regarding retailers of aerosol generating consumables, said information including at least a position of the retailers; and
Please note: “Aerosol generating consumables” as claimed are just consumables, i.e. products or items. No patentable weight is given to “aerosol generating.”
(Wright: 11) FIG. 1 shows one embodiment of a block diagram of a system 100 adapted to facilitate transactions via a user device 120 over a network 160. As shown in FIG. 1, the system 100 includes at least one user device 120 (e.g., network computing device), one or more seller servers or devices 140 (e.g., network server devices), and at least one service provider server or device 180 (e.g., network server device) in communication over the network 160. 
(Wright: 19) … As such, each of the one or more seller servers 140 may include a seller database 142 for identifying available items and/or services, which may be made available to the user device 120 for viewing and purchase by the user 102. Please note: Data storage unit is distributed among seller server.
a processor configured to 
(Wright: 7) In accordance with another embodiment of the disclosure, a transaction system comprises one or more processors; and one or more memories adapted to store a plurality of machine-readable instructions which when executed by the one or more processors are adapted to cause the transaction system to: load, by a server at a remote location, an application on a user device of a user, wherein the application allows the user to upload an inventory comprising one or more items and/or services offered for sale by the user, as well as to view on the user device other inventory offered for sale by one or more other users as the user comes into proximity of the one or more other users, and wherein an inventory list maintained at the user device is constantly updated with the other inventory viewed by the user device; receive, by the server at the remote location, transaction information associated with conducting a transaction in connection with the inventory list over the user device; and facilitate, by the server at the remote location, the transaction between the user via the user device and the one or more other users.
determine a plurality of distances between the position associated with the electronic user device and the respective positions of the retailers, and 
(Wright: 30) … For example, an appropriate proximity may be when user 102 comes within a radius of a seller set at approximately 100 yards, 500 yards, 1000 yards, etc., or when user 102 is standing in the vicinity, or in front of the sellers' location.
to generate instructions to display information related to at least one of the retailers.
(Wright: 43) According to an embodiment, if a user would like to purchase an item and/or service, or if a user would like to request updated information, the user may be informed of a direction to head to in order to get in range of the appropriate seller. Once in range, higher resolution photos, for example, may be acquired.
(Wright: 50) … That is, when a user comes within a certain proximity or radius of sellers 304, the list of sellers in the area are displayed on user interface 302. Also, as described above with respect to the embodiment of FIG. 2B, user 102 may be able to upload his or her inventory list in an ad-hoc basis.
(Wright: col. 14, lines 43-44) communicating, via the first device, directions to navigate the user to the second seller.
Regarding claim 14: Rejection is based upon the disclosures applied to claim 13:
Regarding claim 15: Rejection is based upon the disclosures applied to claim 13 and further disclosed by Wright. (Wright: 56) In other embodiments, sellers may promote certain items and/or products by, for example, listing a tag line or phrase (i.e., shout out). For example, a tag line or phrase such as “Get your Popcorn here!” may be displayed as a pop-up notification on user interface 302 if the user selects it. That is, if the user chooses to see it, one-line advertisements may be displayed from sellers in the area. Please note: Popcorn represents a certain item and/or product offered by a popcorn seller which can be selected by the user.
Regarding claim 19: Rejection is based upon the disclosures applied to claim 13.
Regarding claim 20: Rejection is based upon the disclosures applied to claim 13. Inherent in Wright are the sensor(s) necessary to determine whether the user’s device is within range or a WiFi or Bluetooth network.
Regarding claim 21: Rejection is based upon the disclosures applied to claim 13 and further disclosed by Wright.
(Wright: 20) Each of the seller servers or devices 140, in one embodiment, may include a marketplace application 144, which may be configured to provide information over the network 160 to the user interface application 122 of the user device 120. For example, the user 102 may interact with the marketplace application 144 through the user interface application 122 over the network 160 to search and view various items and/or services available for purchase in the seller database 142. According to one or more embodiments of the present disclosure, the various items and/or services available in the seller database 142 may be displayed to user 102 via user device 120 as user 102 comes into a certain proximity (or within a certain range) of a seller.
(Wright: 38) In block 258, as the first user device comes within a certain range of other sellers, the list of items and/or services may be updated with the other sellers' items and/or services. The list may be constantly updated (e.g., in the background) as the list may be ever evolving within different ranges of even further sellers.
Regarding claim 22: Rejection is based upon the disclosures applied to claim 13.
Regarding claim 23: Rejection is based upon the disclosures applied to claim 13.
Regarding claims 24-27: Rejection is based upon the disclosures applied to claim 13.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 16-18 are rejected under 35 USC 103 as being unpatentable over Wright, US 9,747,627, in view of Lamothe, WO 2014/144802 IDS filed May 15, 2020.
Regarding claim 16: Rejection is based in part upon the disclosures applied to claim 13 by Wright and further taught and/or suggested by Wright-Lamothe. Although Wright teaches the user’s device communicating within a seller’s venue/store to purchase a product, Wright does not expressly mention the buyer wanting to purchase an aerosol generating consumable, e.g. electronic cigarette. Lamothe on the other hand would have taught Wright aerosol generating consumables are a type of consumable that may be communicate with the user’s device.
In Lamothe see at least:
[Lamothe: 0019] Although many examples disclosed herein refer to the fluid vaporization devices as electronic cigarettes, the vaporization devices are not limited to such a purpose or shape. The vaporization device can be any PEVU, such as an electronic cigar or other "smoking" device, an anesthetic vaporizer, a nebulizer, or any other vaporization device which heats a fluid with a heating element to produce a vapor. Fluid vaporization devices can include different components which are combined to create a fluid vaporization device. For example, a fluid vaporization device can include a battery component and a cartridge component. 
[Lamothe: 0020] The vaporization devices can also take on any shape or form factor and are not limited to the physical dimensions disclosed herein. For example, if the fluid vaporization device is used as a medical device, it can be constructed to resemble an inhaler or other medical device that a user is accustomed to, and the dimensions of the EAC can be adapted to store and interface with the relevant vaporization device. For example, if an EAC is used for storing and interfacing with an inhaler, the battery can be positioned such that it will take the place of the medicine compartment that is attached to a traditional inhaler and the inhaler mouthpiece component can house the cartridge. Thus, the appearance of traditional inhalers or other vaporization device can be substantially maintained while still incorporating the advantageous features provided by the EAC's described herein.
[Lamothe: 0032] One or more displays 113 can be incorporated into the EAC 100. The displays 113 can be LCD's, LED's, OLED's, e-ink displays, vacuum florescent displays, or resistive or capacitive touch screens. Multiple types of displays can be utilized on a single EAC 100. For example, a first display can be a touch screen for inputting information, and a second display can just be an LCD for reading facts related to the fluid vaporization product or receiving advertisements or offers. The one or more displays 113 do not necessarily have to be on the exterior of the EAC 100. A display can be contained within a compartment such that it is only visible and activated when the user opens the compartment. For example, a display on an inside flap of a cover can show information relating to the fluid vaporization products that are stored in a compartment under the cover. Many variations and combinations of display types and display placements are possible.
[Lamothe: 0054] Fig. 6 shows the communication capabilities of the EAC 100. EAC 100 can communicate with user computing devices 123, mobile devices 121 and 122, other EACs 125 and application or data servers 124. Any of these communications connections can be used to perform any downloading or uploading of data or applications discussed in the sections below, either wirelessly or via a physical interface. All data transferred to and from the EAC can also be encrypted for security and the EAC itself can have a password function or utilize biometric recognition techniques such as fingerprint analysis for confirming that a user is authorized.
[Lamothe: 0064] Additionally, servers may target advertisements, marketing materials, promotions, discounts, or coupons to users. For example, the a GPS application or hardware may detect that the user is in a certain retail location and transmit a discount coupon code, such as a QR code, to the EAC which can be displayed on the one or more displays and scanned for a discount. The EAC may be distributed free of charge or at a discount and display a stream of advertisements on the one or more displays
[Lamothe: 0065] The EAC can detect that the user is running low on fluid for their fluid vaporization device and send a coupon to the user for a discount off their next purchase. The user can also configure the EAC to automatically perform functions, such as order more fluid cartridges when the fluid cartridges held by the EAC are near empty. [0066] Additionally, users with mobile devices can have their EAC monitored by an app running on the mobile device which can order new products and communicate with application servers, data servers, or commercial servers for electronic commerce transactions as well as product modifications and upgrades..
One of ordinary skill in the art before the effective filing date would have recognized that applying the known techniques of Lamothe, that adapt an aerosol generating device to communicate with the user’s device, would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the techniques of Lamothe to the teachings of Wright would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such data processing features into similar systems. Obviousness under 35 USC 103 in view of the Supreme Court decision KSR International Co. vs. Teleflex Inc.
Regarding claims 17 and 18: Rejections are based upon the teachings and rationale applied to claim 16.
Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
WO 2014/199233 (Levy et al.) December 18, 2014 “Digital Marketing Application for Electronic Cigarette Users,” IDS filed May 15, 2020, discloses: An electronic cigarette ("e-Cig") may include functionality for targeted marketing. The marketing may be through communications with a computing device, such as a smartphone. For example, a smartphone application may be used for monitoring e-Cig usage and collecting data regarding the user and the usage. That data may result in targeted marketing. In another example, location information may also be used for targeted advertisements from a retailer.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT M POND whose telephone number is (571)272-6760. The examiner can normally be reached M-F, 8:30 AM-6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on 571-272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT M POND/Primary Examiner, Art Unit 3684                                                                                                                                                                                                        December 3, 2021